Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the Specification are not entered. Please refer to the objection to the specification and 35 USC § 112(a) rejection below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, the limitation, “ascertaining, as a function of a known progression of current operating sequences already underway in the vehicle and/or as a function of operating sequences not currently underway but scheduled to subsequently commence, whether a diagnostic mode of the at least one function component would interfere with a subsequent stage of the known progression of operating sequences already underway in the vehicle and/or with the operating sequences scheduled to subsequently commence in the vehicle, or whether the diagnostic mode would not interfere and is available or can be set for carrying out the at least one diagnostic function” does not have antecedent basis in the specification.

Claim Objections
Claim 1 is objected to because of the following informality: the term “IUMPR” must be spelled out to define the IUMPR for use later in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitation, “ascertaining, as a function of a known progression of current operating sequences already underway in the vehicle and/or as a function of operating sequences not currently underway but scheduled to subsequently commence, whether a diagnostic mode of the at least one function component would interfere with a subsequent stage of the known progression of operating sequences already underway in the vehicle and/or with the operating sequences scheduled to subsequently commence in the vehicle, or whether the diagnostic mode would not interfere and is available or can be set for carrying out the at least one diagnostic function” is not supported by the original disclosure, and therefore constitutes new matter. 
For the term, “a known progression of current operating sequences already underway in the vehicle”, support is not found in the original disclosure. This term is changed from “current operating sequences”. The original disclosure related to “current operating sequences” does not teach or imply this term. 
For the term, “operating sequences not currently underway but scheduled to subsequently commence”, support is not found in the original disclosure. This term is changed from “operating sequences yet to be carried out”. The original disclosure related to “operating sequences yet to be carried out” does not teach or imply this term.
Similar reasoning applies to claims 8-10.
Claims 2-6 are also rejected under section 112(a) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040149024A1 to Knirsch et al. (hereinafter, Knirsch), which was cited by applicant, in view of US20190375395A1 to Jentz et al. (hereinafter, Jentz). 
Regarding claim 1, Knirsch discloses: a method for setting an IUMPR of a vehicle, wherein the IUMPR comprises a numerator for indicating a number of possible sequences of diagnostic functions and a denominator for indicating a number of predefined operating states that have prevailed in the vehicle, comprising: {Knirsch, paragraph [0004]: the frequency of a fault identifying capability of a fault diagnosis is documented by a quotient in whose numerator a number of detected possibilities of a fault detection is present and, in whose denominator the number of time intervals is present in which specified driving conditions were present which are required for the diagnosis of specific components. This quotient is characterized as an in-use-monitor-performance-ratio (IUMPR)};
ascertaining, on the basis of prevailing physical operating parameters of the vehicle, whether at least one diagnostic function can be carried out for ascertaining the functional capability of at least one function component of the vehicle {Knirsch, paragraph [0006]: the method includes the steps of: checking the operability [ascertaining that a diagnostic function can be carried out] of at least one component [‘on the basis of prevailing physical operating parameters of the vehicle’ and ascertaining the functional capability of the component are implied] by a diagnostic function (D)}.
Knirsch discloses the following limitation except “operating sequences not currently underway but scheduled to subsequently commence”: ascertaining, as a function of a known progression of operating sequences already underway in the vehicle and/or as a function of operating sequences not currently underway but scheduled to subsequently commence, whether a diagnostic mode of the at least one function component would interfere with a subsequent stage of the known progression of operating sequences already underway in the vehicle and/or with the operating sequences scheduled to subsequently commence in the vehicle, or whether the diagnostic mode would not interfere and is available or can be set for carrying out the at least one diagnostic function {Knirsch, paragraph paragraphs [0010]), [0011]: an identifier of the diagnostic function, data as to whether the diagnostic function could have been run [available or can be set] and data as to whether the diagnostic function is blocked or may run [whether a diagnostic mode of the at least one function component would interfere with other operation], is stored in the record; the central function detects whether specific operating conditions of the engine are satisfied which are conditions precedent for the running of the diagnostic function and that the central function determines a first count value which is based on the number of possible runs of the diagnostic function [operating sequences scheduled] and determines a second count value which is based on the number of the specific operating conditions which actually were present [function of known progression]}. 
Jentz remedies this and teaches in paragraph [0039]: At 204, the routine includes determining if EGR is requested for engine operations. EGR may be requested to attain a desired engine dilution, thereby improving fuel efficiency and emissions quality. EGR may be desired after the exhaust catalyst has attained their respective light-off temperature. An amount of EGR requested may be based on engine operating conditions including engine load as estimated via a pedal position sensor, engine speed as estimated via a crankshaft acceleration sensor, engine temperature as estimated via an engine coolant temperature sensor, etc. / paragraph [0075]: FIG. 8 shows an example operating sequence 800 illustrating a diagnostic routine of the HP-EGR system of FIG. 1. A similar diagnostic routine may also be carried out for a LP-EGR system. Degradation of the HP-EGR system causing undesired, excessive, or insufficient EGR flow may be indicated following the diagnostic routine. The horizontal (x-axis) denotes time and the vertical markers t1-t4 identify significant times in the operation of the engine exhaust system [significant times mean schedule of subsequent commencing] / paragraph [0077]: Prior to time t1, the engine is shut down and the vehicle is not propelled using engine torque. At time t1, in response to an operator torque demand, the engine starts from rest after a period of inactivity. Based on engine operating conditions including engine load, engine speed, and engine temperature, the controller may determine that EGR is not desired for engine operations between time t1 and t2. Therefore, between time t1 and t2, the EGR valve is maintained in the closed position to disable EGR flow. As seen in this example, there is no undesired EGR flow between t1 and t2, therefore EGR system diagnostics is not carried out and the flag is not set.
It is noted that EGR is commenced when predetermined conditions occur. EGR is not a corrective function to resolve an error but a normal routine function of an internal combustion engine. Therefore, Jentz illustrates a known progression of operating sequences already underway and operating sequences not currently underway but scheduled to subsequently commence in relation to vehicle function diagnostic.
It is noted that numerous disclosure of Knirsch implicitly teach diagnosing the future projected operating condition based on processes already under way or due to commence as follows: “data as to whether the diagnostic function could have been run”, paragraph [0010], “a first count value which is based on the number of possible runs of the diagnostic function”, paragraph [0011], “specific components of a motor vehicle or of an internal combustion engine are not only actually diagnosed but that it is also documented as to whether the corresponding diagnostic function could have found a fault even when actually no defect was present”, paragraph [0032], “another possibility of the diagnosis can, however, also be realized in a targeted driving of a component and the evaluation of the reaction in an otherwise undisturbed system”, paragraph [0036], “the fact is taken into account that specific diagnostic functions may not run simultaneously”, paragraph [0042], “the central function (CF) determines a first numerical value (CVA) which is based on the number of possible runthroughs of the diagnostic function (D) and determines a second numerical value (CVB) which is based on the number of specific operating conditions which have actually been present”, claim 4. / the method is explained by way of example for the diagnosis of the catalytic converter 26 and for the diagnosis of the speed sensor 48. It is understood that the given method can, however, be utilized in the same way for the diagnostic functions of a plurality of other components and sensors (function components)(figs. 1, 2, paragraph [0034]). 
Knirsch further discloses: wherein the numerator of the IUMPR is incremented on detecting that the diagnostic mode is available or can be set {Knirsch, paragraph [0016]: the count value is incremented each time when the specific operating conditions have been present}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Regarding claim 3, which depends from claim 1, Knirsch further teaches: reading information about the possible implementation of the at least one diagnostic function and/or about the availability and/or settability of the diagnostic mode out of a control unit of the vehicle {Knirsch: whether the diagnostic function could have been run (availability and/or settability) (paragraph [0010]); the sensors (42, 44, 46, 48) supply respective signals to the control apparatus 40 (control unit of the vehicle), the diagnostic functions D-S 1, D-S2 and D-S3 communicate with the central function CF via an interface IF (out of a control unit)(fig. 1, paragraphs [0031], [0038])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diagnostic function analysis feature of Knirsch with the described invention of Knirsch in view of Jentz in order to check diagnostic function availability.  
Regarding claim 8, Knirsch in view of Jentz teaches: a non-transitory memory means having a computer program stored therein, configured and embodied for carrying out the method according to claim 1 {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0034]; Jentz, fig. 8, paragraphs [0039], [0075], [0077]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Regarding claim 9, Knirsch in view of Jentz teaches: a control unit having a non-transitory memory means according to claim 8 {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0031], [0034]; Jentz, fig. 8, paragraphs [0039], [0075], [0077]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Regarding claim 10, Knirsch in view of Jentz teaches: a vehicle having a control unit according to claim 9 for setting an IUMPR of the vehicle {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0031], [0034]; Jentz, fig. 8, paragraph [0039], [0075], [0077]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Claims 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knirsch in view of Jentz and in further view of DE102013223319A1 to Freund et al. (hereinafter, Freund).
Regarding claim 2, which depends from claim 1, Knirsch in view of Jentz does not teach: multiple diagnostic functions are prioritized in relation to one another and, further comprising, depending on the prioritized diagnostic functions, ascertaining whether a diagnostic mode of the at least one function component is available or can be set for carrying out at least one diagnostic function.
 Freund remedies that and teaches that a method for controlling the execution of a plurality of functions in a motor vehicle, wherein each of the plurality of functions is emission-relevant, includes calculating a priority for each function based on a predetermined base priority associated with the function, determining whether execution of the at least one function is precluded by another higher priority function and creating approval data indicative of which of the plurality of functions is allowed to be performed (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization feature of Freund with the described invention of Knirsch in view of Jentz in order to adopt selection of diagnostic function based on prioritization in IUMPR.
Regarding claim 4, which depends from claim 1, Freund further teaches: creating an exclusion matrix for indicating whether or not multiple diagnostic functions can be allowed to take place at least partially at the same time, and ascertaining, on the basis of the exclusion matrix, whether a diagnostic mode of the at least one function component is available or can be set for carrying out the diagnostic function {determining whether execution of the at least one function is precluded by another higher priority function is performed using an exclusion matrix (Freund, paragraph [0034])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exclusion matrix of Freund with the described invention of Knirsch in view of Jentz for clear and efficient control of available diagnostic functions.
Regarding claim 5, which depends from claim 4, Freund further teaches: performing a test on the basis of the prioritized diagnostic functions as well as the exclusion matrix in order of decreasing priority to ascertain which diagnostic function can be carried out at least partially at the same time with the highest priority diagnostic function {Freund, abstract, paragraph [0034]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization and exclusion matrix features of Freund with the described invention of Knirsch in view of Jentz and Freund in order to selectively choose multiple diagnostic functions. 
Regarding claim 6, which depends from claim 1, Freund further teaches generating a virtual request for a run of the at least one diagnostic function on the basis of which it is ascertained whether a diagnostic mode of the at least one function component for carrying out the at least one diagnostic function is available or can be set {Freund, the method is initiated by receiving a request to perform one or more functions (generating a virtual request for a run of the at least one diagnostic function),  release data is generated showing whether or not the requested function (s) may be executed (paragraph [0019])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual request feature of Freund with the described invention of Knirsch in view of Jentz in order to determine operability of diagnostic function(s). 

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. In response to Applicant's arguments that Knirsch and Jentz do not factor in how the physical parameters of the vehicle will change over time, 103 rejection for claims 1, 8-10 are written with citing further disclosure from Jentz. Jentz teaches known sequence progression and subsequent scheduled sequence. It is noted that EGR is commenced when predetermined conditions occur. EGR is not a corrective function to resolve an error but a normal routine function of an internal combustion engine. Therefore, Jentz illustrates a known progression of operating sequences already underway and operating sequences not currently underway but scheduled to subsequently commence in relation to vehicle function diagnostic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661